Case 2:18-cv-12522-VAR-MKM ECF No. 31-1 filed 05/31/19     PageID.506   Page 1 of 2




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 TEOKA S. WILLIAMS,
    Plaintiff,                   CASE NO.: 2:18-cv-12522-VAR-MKM
                                 HON.: Victoria A. Roberts
 v.

 BEAUMONT HEALTH,
    Defendant.
                                                  /
 GAFKAY LAW, PLC
 BY: JULIE A. GAFKAY (P53680)
 Attorney for Plaintiff
 175 S. Main Street
 Frankenmuth, MI 48734
 (989) 652-9240
 jgafkay@gafkaylaw.com

 BUTZEL LONG
 BY: REGAN K. DAHLE (P53975)
       MICHAEL GRIFFIE (P79836)
       DOAA K. AL-HOWAISHY (P82089)
 Attorneys for Defendant
 301 East Liberty, Suite 500
 Ann Arbor, MI 48104
 (734) 995-3110
 dahle@butzel.com
 griffie@butzel.com
 al-howaishy@butzel.com
                                                      /

                     PLAINTIFF’S INDEX OF EXHIBITS

      1. Plaintiff’s Deposition Transcript pp. 33, 34, 35, 44, 45, 48, 50, 52,
         53, 54, 56, 57, 58, 64, 65, 72, 74, 75, 77, 80, 81, 83, 84, 85, 88, 89,
Case 2:18-cv-12522-VAR-MKM ECF No. 31-1 filed 05/31/19   PageID.507   Page 2 of 2




      90, 91, 94, 95, 101, 102, 107, 109, 113, 119, 124, 134, 137, 138, 152,
      166, 167, 175, 176, 177, 188, 190, 191, 194, 235, 257

   2. Antoinette Ward’s Deposition Transcript pp. 17, 20, 26, 29, 30,
      32, 34, 35, 39, 41

   3. Kelly Fildew Deposition Transcript pp. 23, 26, 27, 28, 30, 34, 35, 36

   4. Crystal (Fell)s Kopiva Deposition Transcript pp. 18, 19, 20, 22, 23,
      24, 30, 31, 34, 40, 45, 46, 47, 48, 49, 50, 55

   5. David Squire Deposition Transcript pp. 8, 9

   6. Shakina Kalonda Deposition Transcript pp. 17, 18, 26

   7. Olivia Moylan Deposition Transcript pp. 12, 14, 15, 19, 20, 26, 33

   8. Progress Notes

   9. November 3, 2017 Email and Subsequent Emails to Fildrew

   10. Notes from meeting by Fildew on 11/8/17

   11. Plaintiff’s email to EEOC dated: 11/8/2017

   12. Crane v. Mary Free Bed Rehab. Hosp.

   13. Patterson v. UPMC South Hills Health System Home Health

   14. United States v. West

   15. Maggard v. Ford Motor Co.

   16. Brandt v. Curtis
